UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7867



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEITH S. WOODS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-98-1172, CA-01-746-7-20)


Submitted:   February 4, 2002          Decided:     February 28, 2002


Before WILKINS, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Woods, Appellant Pro Se. Kevin Frank McDonald, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith Woods seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).    We

have reviewed the record and the district court’s order and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. See United States v. Woods, Nos. CR-98-1175; CA-01-746-7-20

(D.S.C. May 9, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2